Case 5:16-cv-10444-JEL-MKM ECF No. 1548-3, PageID.60251 Filed 03/29/21 Page 1 of 4




                             EXHIBIT B
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-3, PageID.60252 Filed 03/29/21 Page 2 of 4




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


  In re Flint Water Cases                        No. 5:16-cv-10444-JEL-MKM

                                                 Hon. Judith Levy

                                                 Mag. Mona K. Majzoub


                       DECLARATION OF RAYMOND HALL

         I, Raymond Hall, declare as follows:
         1.     I have personal knowledge of the facts set forth herein and, if called as a
  witness, could and would testify competently thereto.
         2.     My full name is Raymond Hall. My address is 229 Crosby St., Flint,
  Michigan, 48503. My telephone number is (810) 240-4631.
         3.     My date of birth is                  . My attorney told me that when this
  declaration is filed, my date of birth will be redacted, because it is personal information
  and filing it violates the rules of this court. I put it in my declaration only because the
  Settlement says that all objectors must.
         4.     From April 25, 2014 until today, I have lived in Flint, Michigan, and in
  this time period I’ve sometimes been the person responsible for paying the water bill.
         5.     From April 2014 until about October 2015, I was exposed to Flint water
  because I drank it all of the time until I found out about the lead issue.
         6.     I am not one of the defendants to the litigation. I am not a judicial officer
  assigned to any Flint water case, nor am I staff or immediate family of a judicial officer
  or their staff in these cases. I am not one of the individual plaintiffs, nor am I listed in
  any exhibits to the Settlement.
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-3, PageID.60253 Filed 03/29/21 Page 3 of 4




         7.     I am not opting-out of the settlement—I am objecting.
         8.     With the help of my attorney, Frank Bednarz, I completed a registration
  form for the settlement.
         9.     I also registered as the “Next Friend” for my two daughters who are now
  age 8 and 10 and reside with me. My daughters have lived in Flint their whole lives and
  also drank the water, so they can be claimants to the Settlement.
         10.    I object to the fee request in this case. The fee award is too high and more
  of the money should go to class members like myself and claimants like my daughter.
         11.    I bring this objection in good faith. I have no intention of settling this
  objection for any sort of side payment. Unlike many objectors who attempt or threaten
  to disrupt a settlement unless plaintiffs’ attorneys buy them off with a share of attorneys’
  fees, it is my understanding and belief that my attorneys at the Hamilton Lincoln Law
  Institute’s Center for Class Action Fairness (CCAF) do not settle objections for private
  kickbacks and will not withdraw an objection or appeal in exchange for payment.
         12.    Thus, if contrary to CCAF’s practice and recommendation, I agree to
  withdraw my objection or any subsequent appeal for a payment by plaintiffs’ attorneys
  or the defendant(s) paid to me or any person or entity related to me in any way without
  court approval, I hereby irrevocably waive any and all defenses to a motion seeking
  disgorgement of any and all funds paid in exchange for dismissing my objection or
  appeal. My goal is to reduce attorneys’ fees for all class members, not just profit myself.
         13.    My objection will be filed as a memorandum along with this declaration.
  The specific legal grounds of my objection are identified in the memorandum.
         14.    I have been given a copy of the legal memorandum and I signed it as
  required by the Settlement. I rely on my attorneys to make the legal arguments. I’m not
  an attorney myself, so I do not know how to judge whether it is a legally sufficient
  argument.




                                               2
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-3, PageID.60254 Filed 03/29/21 Page 4 of 4
